United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 20, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-30438
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DAVID ANTHONY FUSELIER,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 2:02-CR-20116-02
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     David Anthony Fuselier appeals the sentence imposed

following his convictions for conspiracy to violate the victims’

federal civil rights, interference with the victims’ housing

rights, and using fire or explosives to commit a felony.

Fuselier argues that the district court clearly erred in finding

that he was a leader or organizer of the offenses and in

increasing his offense level by four levels under U.S.S.G.

§ 3B1.1(a).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30438
                                  -2-

     The Presentence Report (PSR) provided that Fuselier was the

Great Titan of a district within America’s Invisible Empire, a

faction of the Ku Klux Klan.    All of the defendants were members

of this group, and Fuselier was the highest ranking official in

this group of defendants.    The PSR provided that Fuselier

instructed Christopher Hammer to build a cross.    Fuselier

instructed Samuel Trahan and Berry Harris to place the cross in

the victims’ front yard and to set it on fire.    He told Holly

Dartez to drive to the victims’ house, to park in a particular

place, to drive back to her residence, and to stay within the

speed limit.     He also told the group not to look at the cross as

they drove away so that they would not seem suspicious.    The

district court was entitled to rely on the facts set forth in the

PSR as Fuselier did not present any rebuttal evidence or

demonstrate that the information in the PSR was unreliable.       See

United States v. Cabrera, 288 F.3d 163, 173-74 (5th Cir. 2002).

Because the district court’s finding that Fuselier was a leader

or organizer of the offense is “plausible in light of the record

as a whole,” Fuselier has not shown clear error.     See United

States v. Parker, 133 F.3d 322, 330 (5th Cir. 1998).

     AFFIRMED.